United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1415
                                    ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
     v.                              * Appeal from the United States
                                     * District Court for the
Margarito H. Mendoza, also known as * District of Nebraska.
Mark Mendoza,                        *
                                     *     [UNPUBLISHED]
            Appellant.               *
                                ___________

                            Submitted: April 6, 2000
                                Filed: April 12, 2000
                                    ___________

Before BEAM, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Margarito Mendoza pleaded guilty to conspiring to distribute cocaine, in
violation of 21 U.S.C. § 846, and the district court1 sentenced him to 78 months
imprisonment and 5 years supervised release. On appeal, counsel filed a brief pursuant
to Anders v. California, 386 U.S. 738 (1967), suggesting that Mendoza’s Sentencing
Guidelines range was incorrectly calculated and therefore that his sentence was
excessive.

      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
       We conclude that Mendoza may not challenge his sentence on appeal, as he
explicitly and voluntarily exposed himself to that sentence by entering into a plea
agreement that contemplated a base offense level of 28, a 3-level role increase, and a
3-level acceptance-of-responsibility decrease--all of which resulted in the 78-97 month
Guidelines range he challenges on appeal. See United States v. Early, 77 F.3d 242,
244 (8th Cir. 1996) (per curiam); United States v. Nguyen, 46 F.3d 781, 783 (8th Cir.
1995).

       In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed
the record for any nonfrivolous issues and have found none.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-